Citation Nr: 0024473	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gallbladder/colon 
disability.  

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  The veteran asserts that he was a prisoner-of-war 
(POW) of the German Government from July 1944 to May 1945. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
gallbladder/colon disability secondary to his POW experiences 
is plausible.

2.  The veteran's generalized anxiety disorder is productive 
of symptomatology to include panic attacks, impaired memory, 
nightmares, suspicion, anxiety, depression, and isolation 
which meet the level required for a 50 percent rating, but 
his generalized anxiety disorder is not productive of certain 
symptomatology required for a higher rating, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene (due to his psychiatric disability and not his 
physical disabilities).  


CONCLUSIONS OF LAW

1.  The claim of service connection for a gallbladder/colon 
disability is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for a rating of 50 percent, but 
not more, for generalized anxiety, have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.125-4.130, Part 4, Diagnostic Code 
9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In this case, in a personal hearing at the RO held before a 
hearing officer in May 1999 and in correspondence of record, 
the veteran contends that he has a gallbladder/colon 
disability which resulted from his experiences as a POW in 
Germany.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  The 
Board notes that there are also diseases specific to former 
POWs which are also subjective to presumptive service 
connection pursuant to 38 C.F.R. § 3.309; however, the 
veteran does not contend that he currently has one of the 
listed disabilities.  As such, presumptive service connection 
under 38 C.F.R. § 3.309 is not for application.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his gallbladder 
/colon disability has resulted due to his experiences as a 
POW, this assertion does not make the claim well-grounded if 
there is no competent medical evidence of record of a nexus 
between any disability in service and his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

The Board further notes that in the recent case of Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000), the Federal 
Circuit Court emphasized that the threshold for a well-
grounded claim is very low.  

The service medical records are not of record.  The post-
service medical records show that in the late 1990's, the 
veteran developed acute gangrene of the rectosigmoid colon 
and underwent multiple surgeries to include a 
cholecystostomy.  The veteran still suffers from residuals 
therefrom.  As noted, he contends that he has a 
gallbladder/colon disability which resulted from his 
experiences as a POW.  The veteran expressed his belief to VA 
examiners.  In addition, according to an April 1998 VA 
medical notation, an examiner opined that although it is 
"very difficult to prove one way or another," that the 
veteran's current gallbladder/colon disability is related to 
his POW experiences, "one might think that the stress of 
being a POW could very well lead to the disease" from which 
the veteran suffers.  

In light of the VA examiner's April 1998 statement and in 
light of Hensley, the Board finds that the veteran's claim of 
service connection for a gallbladder/colon disability 
secondary to his POW experiences is plausible.  In sum, there 
is competent evidence of current residual gallbladder/colon 
disability and there is a plausible basis that it is 
etiologically related to the veteran's service, particularly 
during which time the veteran was a POW.  


Increased Rating

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  There is a further duty to assist the 
veteran in developing the facts pertinent to his claim 
pursuant to 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected psychiatric disability.

Historically, the Board notes that the veteran was originally 
granted service connection for an anxiety disorder in an 
October 1994 rating decision.  This disability was assigned a 
10 percent rating under Diagnostic Code 9400 effective March 
12, 1989.  In a September 1998 rating decision, the 
disability rating was increased to 30 percent effective 
October 28, 1997.  The disability was characterized as 
generalized anxiety disorder.  

A review of the current medical evidence shows that the 
veteran was afforded a VA psychiatric examination in April 
1998.  At that time, the veteran's personal and medical 
histories, to include his POW status, were reviewed.  Mental 
status examination revealed that the veteran appeared much 
older than his chronological age.  He was wheelchair-bound at 
the time of the examination (due to physical disabilities), 
but indicated that he could walk a little bit with his 
walker.  He indicated that he could feed himself, although 
his daughter assisted him with bathing.  The veteran's affect 
was mildly blunted and his mood was euthymic.  He was alert 
and oriented.  His speech was somewhat under-productive, but 
was well-organized, relevant, coherent, and negative for 
delusional content.  The veteran's concentration was fair, 
memory was grossly intact, and judgment and insight were 
adequate.  The veteran reported having nightmares at least 
twice a week.  His daughter indicated that the veteran always 
talked in his sleep and jumped upon hearing loud noises.  The 
veteran related that he sometimes becomes scared that 
something is "coming after him."  The veteran reported 
avoiding war movies.  The diagnosis was generalized anxiety 
disorder.  His GAF was 50.  The examiner indicated that the 
veteran's condition had deteriorated since the last 
examination.  The examiner noted that the veteran reported 
having increased anxiety and restlessness, was easily 
fatigued, and had sleep disturbance to include nightmares.  
The examiner opined that the veteran's anxiety disorder 
combined with his medical problems, severely impaired his 
functioning.  

In May 1999, the veteran testified before a hearing officer 
at the RO.  His daughter was present at that time.  During 
the hearing, the veteran indicated that he experiences panic 
attacks almost everyday which occur during the day, at night, 
and more than once.  He related having memory loss and 
trouble sleeping.  The veteran indicated that his daughter 
lives with him so that she can help care for him and that he 
has basically no social life otherwise.  The veteran related 
that he has nightmares about wartime and his POW experiences, 
which was confirmed by his daughter.  The veteran related 
that he was depressed and also experienced anxiety and 
suspicion.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The rating schedule provides 
that when an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran is rated under Diagnostic Code 9400.  The rating 
criteria provides a 30 percent rating for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is provided 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.

In this case, the Board notes that the veteran's various 
symptomatology to include panic attacks, impaired memory, 
nightmares, suspicion, anxiety, depression, and isolation, 
are representative of both the 30 and 50 percent ratings.  
However, the Board finds that the veteran's current 
disability level in sum more nearly approximate the 50 
percent rating.  Although the veteran's overall functioning 
is also impaired due to his physical disabilities, the Board 
finds that certain symptomatology due to his generalized 
anxiety disorder cause impairment at the 50 percent level.  
Specifically, the veteran's panic attacks are very frequent, 
occurring almost daily, and he basically does not socialize 
at all outside of his daughter's company.  Also, his GAF 
score is 50.  

The veteran's psychiatric disability, however, does not meet 
the 70 percent level.  The veteran does not exhibit the 
majority of symptoms that are exclusive to the 70 and 100 
ratings such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; and neglect of personal appearance 
and hygiene (due to his psychiatric disability and not his 
physical disabilities).  The veteran, as noted, does have 
frequent panic attacks and depression as well as impaired 
relationship abilities, but these criteria are contemplated 
within the 50 percent rating and the severity of these 
symptoms more nearly approximates the 50 percent rating.  

Accordingly, the Board concludes that the schedular criteria 
for a rating of 50 percent, but not more, for generalized 
anxiety, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.125-4.130, Part 4, Diagnostic Code 9400 (1999).  






ORDER

The appeal as to the issue of entitlement to service 
connection for a gallbladder/colon disability is well-
grounded.

Entitlement to a 50 percent evaluation for generalized 
anxiety disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim of service connection for a gallbladder/colon 
disability well-grounded.  However, further clarification is 
needed prior to an assessment on the merits.  Specifically, 
the Board finds that the RO should obtain, if possible, the 
service medical records as well as any current VA treatment 
records from the Highland Drive VA Medical Center, and should 
afford the veteran a VA examination.  The VA examiner should 
review all of the medical records of record and opine as to 
the date of onset and etiology of the veteran's residual 
gallbladder/colon disability to include a specific opinion as 
to whether it is as likely as not that post-service and 
current residual gallbladder/colon disability is related to 
the veteran's service to include his experiences as a POW.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request copies of the 
veteran's service medical records from 
the National Personnel Records Center.  
These records should be associated with 
the claims file. 

2.  The RO should request and associate 
with the claims file all available recent 
VA medical records from the Highland 
Drive VA Medical Center, not already 
associated with the claims file.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
gallbladder/colon disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The VA examiner should 
opine as to the date of onset and 
etiology of the veteran's residual 
gallbladder/colon disability to include a 
specific opinion as to whether it is as 
likely as not that post-service and 
current residual gallbladder/colon 
disability is related to the veteran's 
service to include his experiences as a 
POW

4.  The RO should reconsider the 
veteran's claim for entitlement to 
service connection for a 
gallbladder/colon disability on the 
merits.  When considering the claim on 
the merits, the RO should weigh the 
probative value of all of the evidence of 
record.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



